Simmons, C. J.
1. There was no error in refusing a motion for a con- . tinuance or one for a postponement on account of the absence of witnesses, when the evidence submitted showed that the witnesses were beyond the jurisdiction of the court, and did not show any promise on their part to attend the court.
2. While the conduct of the solicitor-general in handing to a juror the pistol with which the homicide had been committed and questioning him as to its condition was improper, yet, as no objection was made *293nor the court requested to interfere to correct such misconduct, this court will not order a new trial because of the failure of the trial judge to do so of his own motion.
Submitted December 18, 1899.
Decided January 25, 1900.
Indictment for murder. Before Judge Henry. Chattooga superior court. July term, 1899.
Wesley Shropshire and John D. Taylor, for plaintiff in error.
J. M. Terrell, attorney-general, and Moses Wright, solicitor-general, contra.
3. There was no error in the charge of the court or the refusals to charge, or in the admission or exclusion of evidence; and the verdict was warranted by the evidence.

Judgment affirmed.


All the Justices concurring.